Citation Nr: 0405609	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  00-20 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for urethritis, to 
include as secondary to Reiter's syndrome.

2. Entitlement to service connection for spondylolysis of the 
lumbar spine, to include as secondary to Reiter's syndrome.

3. Entitlement to service connection for a disability 
manifested by fatigue with nausea and vomiting as secondary 
to Reiter's syndrome.

4. Entitlement to service connection for a seizure disorder 
as secondary to Reiter's syndrome.

5. Entitlement to service connection for fibromyalgia, to 
include as secondary to Reiter's syndrome.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
January 1978.  He was placed on the Temporary Disability 
Retired List in January 1978, and discharged from service in 
January 1981. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 2000 by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that an unappealed RO rating decision in June 
1993 denied entitlement to service connection on a direct 
basis for a seizure disorder and a stomach disorder.  The 
claims currently on appeal include claims that a seizure 
disorder and a disability manifested by nausea and vomiting 
are secondary to service connected Reiter's syndrome.  

In May 2001, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in May 2002.  

By a decision dated June 27, 2002, the Board denied the 
veteran's service connection claims except his claim for 
service connection for fibromyalgia which was to be the 
subject of a later decision.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court), which, upon a joint motion by the 
Secretary of Veterans Affairs and the veteran-appellant, 
vacated the Board's decision of June 27, 2002, and remanded 
the matter for further proceedings, to include fulfilling 
VA's duty to notify the veteran under the provisions of the 
Veterans Claims Assistance Act of 2000.  

In July 2003, the Board remanded the veteran's claims to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  

The issues of entitlement to service connection for seizures 
as secondary to Reiter's syndrome and of entitlement to 
service connection for spondylolysis of the lumbar spine to 
include as secondary to Reiter's syndrome, will be the 
subject of the remand that follows this decision.  Those 
issues will be remanded to the RO via the Appeals Management 
Center (AMC) in Washington DC.  VA will notify you if further 
action is required on your part.  



FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  There is no showing of urethritis in service and no 
current medical diagnosis of urethritis.

3.  There is no medical evidence that the veteran has a 
disability manifested by fatigue with nausea and vomiting 
related to Reiter's syndrome.  

4.  Fibromyalgia was not shown in service or manifested until 
many years after service and is not due to a service 
connected disability.  


CONCLUSIONS OF LAW

1.  Urethritis was not incurred in or aggravated by service, 
and urethritis is not proximately due to or the result of the 
veteran's service-connected Reiter's syndrome.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2003).   

2.  A disability manifested by fatigue with nausea and 
vomiting is not proximately due to or the result of the 
veteran's service-connected Reiter's syndrome.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2003).  

3.  Fibromyalgia was not incurred in or aggravated by 
service, may it be presumed to have been so incurred, and is 
not proximately due to or the result of the veteran's 
service-connected Reiter's syndrome.  38 U.S.C.A. §§ 1101, 
110, 1112, 1113, 1131,1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  

First, the VA has a duty to notify the appellant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 
U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate his or her claims.  See VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. §3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  See 66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

More recently, The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") indicated that 
VCAA notice must be given prior to an initial unfavorable 
decision by the agency of original jurisdiction.  See 
Pelegrini v. Principi, No. 01-944, slip op. at 12 (U.S. Vet. 
App., Jan. 13, 2004).  The Court noted, however, that the 
statutory purpose was to ensure adequate notice at a time 
when a claimant "...often has not yet identified the evidence 
and information relevant to the claim", and cited the 
potential for prejudice in forcing a claimant to overcome an 
adverse determination, id. at 12, 13, and emphasizes that in 
that particular case the absence of prejudice had not been 
demonstrated.  The Court cited to four requirements under 
38 U.S.C.A. § 5103(b), 38 C.F.R. § 3.159(b) and Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
3.  Notice of the information and evidence the claimant 
is expected to provide; and,
4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  

Id. at 14.  

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The Board finds that the appellant has been 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes that 
discussions as contained in the rating decisions, in the 
subsequent statement of the case, and supplemental statements 
of the case, in addition to correspondence to the appellant, 
have provided him with sufficient information regarding the 
applicable regulations and the evidence necessary to 
substantiate his claim.  It is noted that in May 2001, the RO 
sent a letter to the veteran informing him of the VCAA.  The 
veteran was asked to identify all private and VA medical 
facilities that may have treated him and he was given the 
opportunity to submit any other evidence in support of his 
claims.  The veteran was also informed of what the RO would 
do to assist in his claim.  He was again contacted by the RO 
in September 2001.  That letter informed the veteran about 
VA's duty to notify and assist the veteran, what the evidence 
must show, what the veteran could do to help with his claim, 
and when and where to send information and evidence.  No 
further assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Further, in April 2003, the veteran informed the Board that 
he had no further evidence to submit in support of his claim, 
and that the Board should proceed immediately with the 
readjudication of his appeal.  In August 2003, the RO 
informed the veteran about the VCAA while the case was in 
remand status, and informed him where he could send 
additional information, and when it could be sent.  The Board 
finds, therefore, that such documents are essentially in 
compliance with VA's revised notice requirements.  The Board 
finds that VA does not have any further outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained.  Accordingly, the Board concludes that remanding 
the claim for additional development under the new statute 
and regulations is not necessary, and reviewing the claims 
without remanding is not prejudicial to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition, in the April 2003 letter sent to the veteran 
from the Board, the veteran was informed that he should send 
any additional information within 30 days.  A recent court 
decision held that VA must wait one year before denying a 
claim.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003).  In the Veterans Benefits Act of 2003, 
Congress reinstated VA's authority to make decisions on all 
claims without waiting one year.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Therefore, the Board may proceed with adjudication of this 
claim.  


Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and myelitis (fibromyalgia) becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2003).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  

Secondary service connection may be established for 
disability, which is proximately due to, or the result of a 
service-connected disability. 38 C.F.R. § 3.310(a) (2003).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also service connectable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).


A. Urethritis

Service connection is in effect for Reiter's syndrome.  The 
veteran has asserted a claim for service connection for 
urethritis on a direct basis or as secondary to Reiter's 
syndrome.

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The service medical records show no complaint, diagnosis or 
treatment for a genitourinary disorder.  In February 2002, 
the veteran was afforded a VA genitourinary examination, at 
which he had no urologic complaints.  An examination was 
essentially unremarkable; no glandular lesions were present.  
The assessment was that the veteran may have Reiter's 
syndrome as diagnosed by other physicians but he did not have 
a urethritis component of Reiter's syndrome.  The examiner 
commented that, in most cases of Reiter's syndrome, the 
classic triad of urethritis, conjunctivitis, and arthritis is 
not present and the patient presents only with arthritis.  He 
stated that: if urethral involvement is present, it is 
usually mild, self-limiting, and a minor portion of the 
disease; and in only 10 to 20 % of cases is a granular lesion 
present.  

The veteran's contentions have been considered.  However, he 
is a layperson and his opinion is not competent to provide 
the necessary nexus between the veteran's service-connected 
disability or his service and his claimed urethritis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  
Because there is no current diagnosis of the disease 
urethritis, service connection may not be granted on either a 
direct or secondary basis for urethritis.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  


B.  Fatigue With Nausea and Vomiting

As noted above in the Introduction section of this decision, 
a rating decision in June 1993 denied entitlement to service 
connection for a stomach disorder on a direct basis.  The 
veteran did not appeal that determination, which is final.  
38 U.S.C.A. § 7105 (West 2002).  The issue currently before 
the Board includes this claim that a disability manifested by 
nausea and vomiting (as well as fatigue) is secondary to 
Reiter's syndrome.  

Pursuant to the VCAA, the RO notified the veteran that, in 
order to substantiate his claim, competent medical evidence 
was needed which showed a current disability and a 
relationship between the current disability and the service 
connected disease. The evidence of record fails to show a 
diagnosis of a current disability manifested by nausea and 
vomiting.  The veteran has not submitted any medical evidence 
tending to show that he currently has a disability manifested 
by nausea and vomiting which is related to Reiter's syndrome.

The veteran's service medical records are negative for a 
diagnosis of a disability manifested by fatigue.

At a VA general medical examination in January 2002, the 
veteran complained of fatigue since 1977, when he was 
diagnosed with Reiter's syndrome.  It was noted that he had 
not been diagnosed as having anemia or hypothyroidism.  
Examination revealed multiple spots over the extremities and 
upper and lower back which were tender to palpation, a 
finding consistent with fibromyalgia.  The impressions were 
fibromyalgia and fatigue. The examiner stated an opinion that 
the veteran's fatigue was not related to Reiter's syndrome.  

The veteran's contentions have been considered.  However, he 
is a lay person and his opinion is not competent to provide 
the necessary nexus between the veteran's service-connected 
disability or his service and his complaints of fatigue with 
nausea and vomiting.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992).  The evidence of record demonstrates 
that there is no competent medical evidence that a disability 
manifested by fatigue was present in service or is secondary 
to Reiter's syndrome, and there is no competent medical 
evidence that a disability manifested by nausea and vomiting 
is related to Reiter's syndrome.  Therefore, there is no 
basis on which service connection may be granted for a 
disability manifested by fatigue with nausea and vomiting, 
and entitlement to that benefit is not established.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2003).

C.  Fibromyalgia

The veteran's service medical records are silent for 
complaints, a diagnosis or treatment for fibromyalgia.  
Fibromyalgia syndrome is first shown in the  record in 
October 1998 during VA outpatient treatment.  

On VA general medical examination in January 2002, the 
veteran was found to have fibromyalgia.  In an addendum, the 
January 2002 general medical examiner noted that the 
veteran's claims file was reviewed and that it was his 
opinion that the veteran's fibromyalgia is not related to the 
veteran's Reiter's syndrome.  It was further opined that the 
veteran's Reiter's syndrome did not cause or aggravate the 
veteran's fibromyalgia and that the fibromyalgia is not a 
manifestation of Reiter's syndrome.  

Absent a showing of fibromyalgia in service or within the 
first post-service year, the currently diagnosed disorder 
cannot be found to be service connected on a direct basis.  
As to the secondary service connection claim, a VA examiner 
has opined that the currently diagnosed fibromyalgia is not 
related to the veteran's service connected Reiter's syndrome 
either by causation or aggravation.  This opinion stands 
uncontradicted in the record.  While the veteran argues that 
there is a relationship, he is a layperson and his opinion is 
not competent to provide the necessary nexus between the 
veteran's service-connected disability or his service and his 
fibromyalgia.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992).  Thus, service connection must be denied.  





ORDER

Service connection for urethritis, to include as secondary to 
Reiter's syndrome, is denied.

Service connection for a disability manifested by fatigue 
with nausea and vomiting as secondary to Reiter's syndrome is 
denied.

Service connection for fibromyalgia to include as secondary 
to Reiter's syndrome is denied.  


REMAND

The veteran's service medical records are negative for any 
complaints, treatment or diagnosis of spondylolysis.  He did 
have complaints of back pain during service.  On VA 
examination in November 1985, the veteran reported having 
back pain, and the examiner stated that no back condition was 
identified on examination.  VA outpatient records show 
complaints of back pain beginning in 1998.  VA X-rays dated 
in December 1999 show L5 spondylolysis.  

The Board notes that a VA joints examination in January 2002 
found that the veteran has migrating arthralgia secondary to 
Reiter's syndrome and, at that examination, the veteran's 
complaints included low back pain. The rating decision in 
March 2002 expanded the grant of service connection for 
Reiter's syndrome to include migrating arthralgia of multiple 
joints.  

In January 2002, a VA neurological examiner noted that X-rays 
in December 1999 had shown spondylolysis at L-5 and no other 
abnormalities.  The impression at the neurological 
examination was chronic low back pain.  The examiner reported 
that the veteran's Reiter's syndrome and spondylolysis of the 
lumbar spine contributed equally to his chronic low back 
pain.  The examiner reported further that spondylolysis is a 
congenital vertebral abnormality and that Reiter's syndrome 
does not cause spondylolysis.  

It should be noted that no congenital or developmental 
disease or defect of the back was noted on examination 
reports in service.  Although the veteran is presumed to have 
entered active duty in sound condition, the grant of service 
connection is generally precluded since the VA examination 
report of January 2002 establishes that the veteran's 
spondylolysis is of congenital origin, and VA regulations 
provide that congenital defects are not diseases or injuries 
within the meaning of applicable legislation governing award 
of service connection and awards of compensation benefits. 38 
C.F.R. § 3.303(c) (2003).

However, service connection may be granted for a congenital 
disorder under some circumstances, if the disorder was 
aggravated in service. VAOPGCPREC 82-90 (1990).  The VA 
examiner in January 2002 did not address whether the 
veteran's congenital disability was aggravated during 
service.  Therefore, a remand is necessary for consideration 
of whether the veteran's congenital lumbar spine disability 
was aggravated in service.  38 C.F.R. § 3.306.

As to the claim for service connection for seizures secondary 
to Reiter's syndrome, the veteran's service medical records 
reveal that, in July 1979, while he was on the Temporary 
Disability Retired List, he and his wife reported that he had 
had 2 episodes of seizures that month.  The impression in 
August 1979 was convulsive disorder, etiology undetermined.  
In September 1980, the veteran was evaluated by a service 
department neurologist, who reported an impression of 
generalized seizure disorder, by history.  The neurologist 
commented that a seizure disorder is a possibility in 
Reiter's syndrome but it is a rare finding.   

The RO has not secured a definitive medical opinion regarding 
the etiology of the veteran's claimed seizure disorder.  
Thus, a remand on this issue is necessary.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the notice 
required under the new law, the RO should 
ask the veteran to provide information 
regarding all medical treatment for the 
disabilities at issue here that has not 
already been made part of the record.  He 
should indicate dates of any treatment or 
examinations, names of examiners, and 
addresses if possible.  The RO should 
assist the veteran in obtaining evidence 
by following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be permanently 
associated with the claims folder.

2.  The RO should schedule a VA 
neurological examination to evaluate his 
seizure complaints.  The claims file and 
a copy of this remand must be made 
available to the examiner, and the 
examiner must indicate in the examination 
report that this has been accomplished.  
All necessary and appropriate diagnostic 
tests and procedures should be performed.  
The examiner is requested to indicate if 
the veteran has a seizure disorder and if 
so, state whether it is at least as 
likely as not that any seizure disorder 
found is related to the veteran's service 
connected Reiter's syndrome by causation 
or aggravation.  Complete rationale must 
be given for all opinions and conclusions 
rendered.  

3.  The RO should contact the January 
2002 VA examiner who examined the veteran 
and offered the opinion concerning the 
veteran's spondylolysis.  The examiner 
should be requested to review the claims 
file and offer an opinion as to whether 
it is at least as likely as not that the 
veteran's spondylolysis was aggravated 
during the veteran's military service.  
The examiner must offer complete 
rationale for all opinions and 
conclusions drawn.  If the examiner is 
not available, the RO should make 
arrangements for an orthopedic examiner 
to review the file and offer the 
requested opinion with complete 
rationale.  

4.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

5.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued, and the 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence 
received since the issuance of the last 
SSOC, and applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



